Citation Nr: 0425397	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  04-19 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to basic 
eligibility for Department of Veterans Affairs benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel






INTRODUCTION

The appellant has no verified United States military service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Manila, the Republic of the Philippines.  The RO determined 
that new and material evidence had not been submitted to 
reopen a previously denied claim of entitlement to basic 
eligibility for VA benefits.  

In August 2004 the undersigned granted the representative's 
motion to advance the appeal on the Board's docket on the 
basis of the appellant's age.  See 38 U.S.C.A. § 7101 (West 
2002); 38 C.F.R. § 20.900(c) (2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

In May 2004, the appellant submitted a VA Form 9, substantive 
appeal, and indicated that he wanted a personal hearing on 
his appeal.  The requested hearing was never scheduled.  In 
that regard, it is noted that the appellant did not specify 
what type of hearing he desired; that issue was never 
explored.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire for one.  It is incumbent upon the RO to determine 
what type of hearing the appellant desires, and then to 
schedule the appellant for such a hearing.

Secondly, on November 9, 2000, prior to the initiation of 
this appeal, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminated the former 
statutory requirement that claims be well grounded.  This law 
also redefined the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Further, a decision was issued in the United States Court of 
Appeals for the Federal Circuit (CAFC) that interpreted the 
effect of the VCAA on claims for veterans' benefits, 
including the appellant's claim.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Among other things, this decision asserted 
that appellants must be afforded one year to respond to any 
request for development information under the VCAA.  



Consequently, notwithstanding the appellant's request for a 
hearing, in the interest of judicial economy, and in addition 
to the duty to assist notice letter issued in May 2004, the 
VBA AMC should also provide the appellant with complete 
notice of the provisions of the VCAA consistent with the 
holding in the aforementioned CAFC decision.  

This case is REMANDED to the VBA AMC for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The claims file must be reviewed by 
the VBA AMC to ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied 
with and satisfied.  See also 38 C.F.R. 
§ 3.159 (2003).  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The representative at the RO should be 
given an opportunity to review the claims 
folder and submit a presentation on behalf 
of the appellant.

4.  After a reasonable period of time has 
been afforded the representative to review 
the claims folder and submit a 
presentation, the VBA AMC or the RO should 
determine what type of hearing the 
appellant desires, and then take the 
appropriate measures consistent with the 
appellant's request, as soon as it may be 
feasible.

Notice should be sent to the appellant and 
his representative, a copy of which should 
be associated with the claims file.

5.  The appellant should be asked to 
submit any other information, evidence, or 
arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no action unless otherwise notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


